DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 stand amended and claim 7 stands newly presented.  Support for the amendments is found at least in Paragraphs 26 and 34-35 of the originally filed specification.  No new matter has been found.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 has been amended to remove articles before “insulating circuit substrate” and “heat sink” in line 1 of the claim.  The claim should be amended to “the insulating circuit substrate” and “the heat sink” to be consistent with the subject matter of claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US 2015/0034367 – previously cited).
Considering claim 1, Nagatomo teaches a power module substrate with an insulating substrate and a heat sink (abstract) and method of producing thereof (Paragraph 53).  An embodiment is taught of an insulating substrate with a circuit layer formed on one side and a metal layer formed on the opposite side of the insulating substrate and the metal layer is formed of aluminum or aluminum alloy (Paragraph 20).  Nagatomo also teaches where the metal layer of aluminum may be 4N aluminum with a purity of at least 99.99% (Paragraph 69) as well as 2N aluminum with a purity of at least 99.0% but not more than 99.85% (Paragraph 130).  A surface of the metal layer near the bonding interface with the insulating substrate comprises 5 wt.% or less of additional elements of Si, Cu, etc. in solid solution with the aluminum (Paragraph 29) and this portion of the metal layer has an indentation hardness of 30-80 mgf/µm2 within the bonding interface of the insulating substrate (Paragraph 34).  Figure 3 (reproduced in part below) depicts insulating substrate comprising layer (11) with circuit layer (22) on a first side (Paragraphs 81 and 85) and an aluminum sheet (23) with anchoring layers (51) and (52) of copper formed on opposing sides and top plate of heat sink (42) (Paragraphs 84-86).  

    PNG
    media_image1.png
    296
    945
    media_image1.png
    Greyscale


The method of forming the power module substrate comprises a step of forming copper anchoring layer (51) and (52) by sputtering (Paragraph 84) and then the bonding of the materials comprises heating the insulating substrate (11), copper sheet (22), aluminum sheet (23), and top layer of heat sink (42) in a vacuum heating furnace at 10-3-10-6 Pa at a temperature of at least 550 ˚C to not more than 650 ˚C such that the anchoring layers diffuse into the Al sheet and form a first molten region adjacent to the interface with the insulating substrate and a second molten region adjacent to the interface between the Al sheet and the top plate section of the heat sink (Paragraphs 87-89).  This teaches the simultaneous formation of an Al-bonding layer of Al-Cu at the interface of insulating substrate (11) and aluminum sheet (23) and also at the interface of aluminum sheet (23) and heat sink top plate (42).  
While not teaching a singular example of the instantly claimed method, this would have been obvious to one of ordinary skill in the art in view of Nagatomo as this is considered a combination of prior art elements according to known methods to yield predictable results and one would have had a reasonable expectation of success.  Further, Nagatomo teaches where the metal layer has an indentation hardness of 30-80 mgf/µm2 overlapping that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  While not expressly teaching where the bonding surface of the heat sink with the insulating circuit substrate or the aluminum bonding layer on the metal layer opposite the insulating layer have a solidus temperature of 650 ˚C or lower, Nagatomo teaches where the materials are made molten at a temperature below 650 ˚C and therefore this is considered to teach a solidus temperature below 650 ˚C overlapping the claimed range.  See MPEP 2144.05.
Considering claim 2, Nagatomo teaches where the area of the additional elements in solid solution is 5 nm or greater from the bonding interface (Paragraph 31) and where the thickness of the aluminum sheet as a whole is 0.5-6 mm (Paragraph 22) overlapping that which is claimed due to the open-language of “5 nm or greater” disclosed by Nagatomo.  See MPEP 2144.05.
Considering claims 3 and 5, Nagatomo teaches where the thickness of the aluminum sheet as a whole is 0.5-6 mm (Paragraph 22).  See MPEP 2144.05.
Considering claim 7, Nagatomo teaches a further embodiment where an aluminum braze material, exemplified in a Al-Si based braze foil, is laminated between the insulating substrate and aluminum sheet and brazed between 600-620 ˚C (Paragraph 122).  Note that the formation of the laminate of the insulating substrate, braze, and aluminum sheet necessarily pressurizes the laminate in laminating direction due to the weight of the materials in the laminate and as no particular pressure is recited.  See MPEP 2111.01.  Further, Nagatomo teaches where this may be done with a pressure of 12 kgf/cm2 (Paragraph 143).

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 01 July 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 2-6 has been withdrawn.  Applicant has amended the claim as suggested to remove indefiniteness.  However, applicant’s attention is directed to the above claim objection.
Applicant's arguments filed 01 July 2022 regarding 35 USC 103 rejection in view of Nagatomo have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that amended claim 1 differentiates over Nagatomo in that Nagatomo does not teach the claimed metal layer being formed of  aluminum with a purity of 99 mass% or higher and an aluminum bonding layer with a solidus temperature of 650 ˚C or lower and does not include forming an aluminum bonding layer forming step having a solidus temperature of 650 ˚C or lower on the surface of the metal layer formed of a 2N aluminum opposite the insulating substrate (remarks p.7 and p.9, 1st full paragraph).  This is not persuasive as Nagatomo teaches the use of 4N aluminum with a purity of at least 99.99% (Paragraph 69) as well as the use of 2N aluminum with a purity of at least 99.0% but not more than 99.85% (Paragraph 130).  Further, Nagatomo teaches where a surface layer of the Al-sheet has anchoring layers (51) and (52) formed thereon (Paragraph 84) and where the laminate is heated from 550 ˚C to not more than 650 ˚C (Paragraph 87) and where this results in a molten metal region at the interface between the aluminum sheet and the insulating substrate (Paragraph 88).  While not expressly teaching where the solidus is less than 650 ˚C as claimed, the temperature range which achieves a melted material overlaps that which is claimed and the courts have held that this overlap establishes a prima facie case of obviousness.  See MPEP 2144.05.
Further, Nagatomo teaches an alternative embodiment where an aluminum braze material, exemplified in a Al-Si based braze foil, is laminated between the insulating substrate and aluminum sheet and brazed between 600-620 ˚C (Paragraph 122) which also overlaps the claimed range.  See MPEP 2144.05.
As such, based on the totality of the teachings of Nagatomo the instantly claimed method would have been obvious to one of ordinary skill in the art as this is considered a combination of conventionally known prior art elements according to known method and one would have had a reasonable expectation of success.  See MPEP 2123 and 2143(I)(A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784